            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ANTHONY ALLEN,                      :
       Plaintiff                    :
                                    :           No. 1:17-cv-996
           v.                       :
                                    :           (Judge Rambo)
J.A. ECKARD, et al.,                :
         Defendants                 :
                                  ORDER
     AND NOW, this 14th day of August 2019, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Allen’s request to voluntarily dismiss Defendant Swanger (see Doc. No.
        74) is GRANTED, and Defendant Swanger is DISMISSED as a
        defendant to the above-captioned action;

     2. The amended motion for summary judgment (Doc. No. 65) is GRANTED
        as to Allen’s remaining claims against Defendants Eberling, Eckard,
        Goughnour, and Sparr;

     3. Given Allen’s voluntary dismissal of Defendant Swanger, the amended
        motion for summary judgment (Doc. No. 65) is DENIED AS MOOT as
        to Allen’s claims against her;

     4. The Clerk of Court is directed to enter judgment in favor of Defendants
        Eberling, Eckard, Goughnour, and Sparr and against Allen;

     5. Defendant McConnell is DISMISSED WITHOUT PREJUDICE from
        the above-captioned action pursuant to Rule 4(m) of the Federal Rules of
        Civil Procedure; and

     6. The Clerk of Court is directed to CLOSE the above-captioned action.

                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge
